Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered October 17, 2006, convicting him of burglary in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in limiting the defense counsel’s cross-examination of the complainant as to prior bad acts because counsel failed to establish a good-faith basis for this inquiry (see People v Olibencia, 45 AD3d 607 [2007]; People v Dellarocco, 115 AD2d 904, 905 [1985]; cf. People v Jones, 193 AD2d 696, 697 [1993]).
The defendant’s remaining contention is without merit. Prudenti, P.J., Fisher, Miller and Balkin, JJ., concur.